McLaughlin, J. (concurring):
I concur in the opinion of Mr, Justice Clarke that the judgment should be .affirmed and that the stipulated salary agreed to be paid is grima faoie the measure of damages, even though the action were commenced before the -expiration of the term of service, inasmuch as the trial did not occur- until after the expiration thereof. (See Everson v. Powers, 89 N. Y. 527.) The alleged -errors in the charge could not have misled the jury, when such instructions were considered in connection with the main charge and the final instruction on that subject.
Judgment and order affirmed, with costs.